DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 02/14/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has a double print of the word “the” in line 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. With regards to claim 4, it is unclear if the “strip patterns” of line 1 are referring to a new strip pattern or if the claim is referring to the strip-shaped equidistant patterns introduced in claim 3?
b. With regards to claim 8, it is unclear if the “strip patterns” of line 1 are referring to a new strip pattern or if the claim is referring to the strip-shaped equidistant patterns introduced in claim 7?
c. With regards to claim 13, it is unclear if the “strip patterns” of line 1 are referring to a new strip pattern or if the claim is referring to the strip-shaped equidistant patterns introduced in claim 12?
d. For the purpose of expediting prosecution the Office is going to interpret the claims as referring to the strip-shaped equidistant patterns of their proceeding claims, respectively.

Allowable Subject Matter
1.	Claims 1-3, 5-7, 10-12 and 14 are allowable.

Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a first mask and a second mask, the first mask and the second mask having a same shape and size, wherein the first mask comprises a plurality of first light shielding regions, a plurality of first light transmissive regions, and at least one first light shielding island; the plurality of first light shielding regions and the first light transmissive regions are parallel to each other and spaced from one another on the first mask; the first light shielding island covers a portion of the first shielding regions and the first light transmissive regions; a boundary of the first light shielding island is not connected to a boundary of the first mask; the second mask comprises a plurality of second light shielding regions, a plurality of second light transmissive regions, and at least one second light shielding island; the plurality of second light shielding regions and the second light-transmissive regions are parallel to each other and spaced from one another on the first mask; a second light shielding island covers a portion of the second shielding regions and the second light transmissive regions; a boundary of the second light shielding island is not connected to a boundary of the second mask; wherein the first light shielding regions and the second light shielding regions are complementarily arranged, the first light transmissive regions and the second light transmissive regions are complementarily disposed; the first light shielding island and the second light shielding island have a same shape, size, and position, and are disposed to overlap each other; wherein the first mask and the second mask are rectangular, the first light shielding regions, the first light transmissive regions, the second light shielding regions, and the second light transmissive regions are strip patterns parallel to one side of the first mask and the second mask; the strips have a same shape and size, a position of the first light shielding region coincides with a position of the second light transmissive region, a position of the second   light shielding region coincides with a position of the first light transmissive region.  
Claims 2-3 would be allowable, because they depend on allowable claim 1.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, a first mask and a second mask, the first mask and the second mask having a same shape and size, wherein the first mask comprises a plurality of first light shielding regions, a plurality of first light transmissive regions, and at least one first light shielding island; the plurality of first light shielding regions and the first light transmissive regions are parallel to each other and spaced from one another on the first mask; the first light shielding island covers a portion of the first shielding regions and the first light transmissive regions; a boundary of the first light shielding island is not connected to a boundary of the first mask; the second mask comprises a plurality of second light shielding regions, a plurality of second light transmissive regions, and at least one second light shielding island; the plurality of second light shielding regions and the second light-transmissive regions are parallel to each other and spaced from one another on the first mask; the second light shielding island covers a portion of the second shielding regions and the second light transmissive regions; a boundary of the second light shielding island is not connected to a   boundary of the second mask; wherein the first light shielding regions and the second light shielding regions are complementarily arranged, the first light transmissive regions and the second light transmissive regions are complementarily disposed; the first light shielding island and the second light shielding island have a same shape, size, and position, and are disposed to overlap each other.  
Claims 6-7 would be allowable, because they depend on allowable claim 5.
Claims 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, a first mask and a second mask, the first mask and the second mask having a same shape and size; wherein the method comprises steps of: transferring a pattern of the first mask onto the semiconductor film; the first mask comprises a plurality of first light shielding regions, a plurality of first light transmissive regions, and at least one first light shielding island; the plurality of first light shielding regions and the first light transmissive regions are parallel to each other and spaced from one another on the first mask; the first light shielding island covers a portion of the first shielding regions and the first light transmissive regions; a boundary of the first light shielding island is not connected to a boundary of the first mask; transferring a pattern of the second mask onto the semiconductor film; the second mask comprises a plurality of second light shielding regions, a plurality of second light transmissive regions, and at least one second light shielding island; the plurality of second light shielding regions and the second light-transmissive regions are parallel to each other and spaced from one another on the first mask; the second light shielding island covers a portion of the second shielding regions and the second light transmissive regions; a boundary of the second light shielding island is not connected to a boundary of the second mask; the first light shielding regions and the second light shielding regions are complementarily arranged, the first light transmissive regions and the second light transmissive regions are complementarily disposed; the first light shielding island and the second light shielding island have a same shape, size, and position, and are disposed to overlap each other.  
Claims 11-12 and 14 would be allowable, because they depend on allowable claim 10.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Wang et al. PG Pub 2021/0020871; a mask module, a method for manufacturing a film layer, and a method for manufacturing an organic electromagnetic light-emitting display panel.
	b. Kim et al. PG Pub 2018/0198067; teaches a deposition mask assembly for manufacturing a plurality of display devices includes a frame having an opening area, a first open mask disposed on the frame and having a first body portion defining a plurality of patterns overlapping the opening area, and a second open mask disposed on the first open mask and having a second body portion defining a plurality of opening portions overlapping the patterns of the first open mask, in which each of the patterns includes an auxiliary pattern spaced apart from the first body portion and a first bridge pattern connecting the first body portion and the auxiliary pattern.
	c. Kim US Patent No. 10,903,459, teaches a mask assembly includes a mask frame, a mask on the mask frame and including at least one opening through which a deposition material passes, and a stick on the mask frame and extending over the opening, wherein the stick includes a stick body portion connected to the mask frame and extending over the opening, and a protrusion protruding from the stick body portion toward the opening.
	d Kim PG Pub 2017/0222145, teaches a mask frame assembly for deposition.
	e. Lin PG Pub 2020/0283884, teaches a mask plate assembly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./


/KYOUNG LEE/Primary Examiner, Art Unit 2895